Br the Court.
In answer to the questions adjourned the Court is of opinion and decides:
As to the first question, that a husband and wife may be jointly indicted for a single act of retailing spirituous liquors.
As to the second question, that the fine cannot be assessed jointly, and a joint judgment rendered against both defendants for the same act of retailing; but the fine should be assessed separately, and judgment ren*699dered against each defendant. See Commonwealth v. Roy, 1 Va. Cas. 262.
As to the third question, the demurrer to the indictment should be overruled and judgment rendered against each of the defendants for 30 dollars; unless they plead.
But the Court deems it proper to say that whether the wife should be convicted upon the indictment, must depend upon the facts proved upon the trial, if defence shall be made.